Citation Nr: 1519876	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-04 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a left hip disability.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1976 to February 1979, and from September 1981 to February 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The issue of entitlement to service connection for a left hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

On February 5, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal of the claim of entitlement to service connection for a right hip disability was requested.



CONCLUSION OF LAW

The criteria for the withdrawal of the appeal by the Veteran have been met with respect to the claim of entitlement to service connection for a right hip disability.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.

In the present case, the Veteran clearly expressed his intent to withdraw his appeal as to the issue of service connection for a right hip disability in his February 2013 substantive appeal Form 9.  Subsequently, VA sent the Veteran a letter informing him that he had until March 7, 2013 to reactivate the appeal, and the Veteran has not indicated a desire to do so.  Consequently, the Board finds that the Veteran has withdrawn his appeal as to this issue.  Hence, there remain no allegations of errors of fact or law for appellate consideration at this time.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal as to the claim of entitlement to service connection for a right hip disability is dismissed.



REMAND

The Veteran contends that his left hip disability, to include arthritis, is secondary to his service-connected left foot, right knee, and left ankle disabilities.

The most recent VA examination of the Veteran's left hip was performed in August 2010.  At that time, the examiner noted that the Veteran had an antalgic gait favoring his left leg, and that he was ambulating with a cane.  X-rays revealed degenerative joint disease of both hips.  By way of explanation, the examiner noted that, despite the history of antalgic gait, the fact that both of the Veteran's hips showed similar levels of arthritis indicated that his hip symptoms were reflective more of "natural aging than due to his service-connected condition."  However, it was never specified which "condition" the examiner was referring to, and the examiner did not comment regarding whether the Veteran's hip symptoms could be related to his service-connected left ankle or right knee disabilities.  Adding to the ambiguity was the examiner's statement (without accompanying rationale) that he would "have to resort to mere speculation" with regard to whether the Veteran's hip symptoms were aggravated by his service-connected left foot disability.

Because the examiner did not satisfactorily address the Veteran's contentions with respect to the etiology of his left hip disability, the Board finds that the examination report is inadequate, and another examination is required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate).  In addition, the Board notes that since the August 2010 VA examination, the Veteran has undergone a left hip replacement (in October 2012).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the Veteran's outstanding VA treatment records dated from February 2013 and associate them with the claims file (physical or electronic).

2.  The AOJ should have the Veteran scheduled for a VA examination to determine the nature and etiology of his left hip disability.  All indicated studies, tests, and evaluations should be performed.  The examiner is requested to review all pertinent records associated with the record.

Specifically, after reviewing the entire record, the examiner should opine regarding the following questions:

(a) Is it as likely as not (50 percent probability or more) that the Veteran's left hip disability is proximately due to, the result of, or aggravated by his service-connected left foot disability?

(b) Is it as likely as not (50 percent probability or more) that the Veteran's left hip disability is proximately due to, the result of, or aggravated by his service-connected right knee disability?

(c) Is it as likely as not (50 percent probability or more) that the Veteran's left hip disability is proximately due to, the result of, or aggravated by his service-connected left ankle disability?

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

3.  After completing the requested actions, the claim should again be reviewed on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative must be furnished a Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


